Per Curiam.

Appellant was convicted of two counts (1) unlawful selling of heroin; and (2) conspiracy to commit the crimes of selling narcotic drugs and to commit acts injurious to public health and morals.
The substantive offense rested upon the testimony of the buyer alone, which testimony was uncorroborated. Corrobora*107tioxi of the buyer’s testimony was unnecessary. (People v. Pasquarello, 282 App. Div. 405, affd. 306 N. Y. 759.)
The conspiracy count rested on the testimony of Malone and the corroboration which will be referred to. Malone’s testimony established all the necessary elements of the conspiracy charged. The corroborating evidence was as follows: The accomplice Malone, at the suggestion of the detectives, telephoned to ATwater 9-9699. On the third attempt, the two previous attempts being without avail, Malone succeeded in communicating with the defendant. Malone and the defendant then arranged a meeting near a drugstore at 124th Street between Madison and Fifth Avenues, in the Borough of Manhattan. Malone was under the surveillance of detectives. Malone entered the drugstore. Later the defendant entered the store but did not openly acknowledge Malone, although from his conduct it was obvious that he knew Malone. The defendant then departed from the drugstore and Malone walked behind him. The defendant proceeded to the Hospital for Joint Diseases nearby, entered and walked to a telephone booth. Malone followed the defendant, who inquired “What’s the matter.” Malone then tipped his hat and the arrest followed. Shortly thereafter, in a men’s lavatory, within approximately 20 feet of the booth, a package containing slightly less than four and one-half ounces of heroin, avoirdupois, was found on a window ledge.
Malone’s testimony as to his meeting with the defendant at the drugstore and the events thereafter until the arrest was corroborated by the testimony of two detectives. The defendant at the time of arrest and thereafter denied knowing Malone. Thereafter, investigation established that the telephone number ATwater 9-9699 was assigned to a public telephone located opposite the place of residence of the defendant. All of this indicates the following: (1) that the defendant knew Malone; and (2) that the defendant was engaged in an enterprise requiring the subterfuge and artifice demonstrated by the evidence of the events at the drugstore and the hospital, evidently adopted in order to elude possible pursuit and detection. It is, therefore, fair to infer that the heroin found at the hospital, at the place to which Malone and the detectives were led by the defendant, under these circumstances, was known by the defendant to be there. The disavowal of knowledge of Malone, in the face of the location of the public telephone near the .defendant’s residence, and his attendance at the drugstore in *108response to Malone’s telephone call, is compelling evidence of defendant’s guilt.
An additional corroborative factor is that the heroin was secreted near the place of arrest following a brief telephone conversation between Malone and the defendant. It may be inferred from the conduct of Malone and the defendant that the latter had theretofore dealt with Malone. The evidence more than meets the test for corroboration laid down in People v. Henderson (298 N. Y. 462). There the court, at page 467, said: “ The corroborative evidence so required need not connect the defendant with the crime charged. If it have a fair tendency to connect him therewith and is found by the jury to be true, the statute is satisfied.” Certainly the evidence in this case fairly tended to connect the defendant with the conspiracy, and the jury by its verdict affirmed its satisfaction with that proof. Moreover, People v. Henderson (supra) holds that a conspiracy advanced by an overt act constituting a substantive offense requires corroboration only as to the conspiracy and does not require corroboration as to the substantive offense charged. In other words, corroborative evidence as to the substantive offense here involved was unnecessary because (1) Malone was not a seller as to the transaction involved in the substantive offense; and (2) the substantive offense was committed in pursuance of the conspiracy, and all that is required in such case, under Henderson (supra), is corroboration of the conspiracy.
The judgment of conviction therefore should be affirmed.